Citation Nr: 1242598	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-30 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 20, 2000 for the grant of service connection for chronic schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from November 1972 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim of entitlement to service connection for chronic schizophrenia, paranoid type, and assigned a 100 percent disability evaluation, effective September 20, 2000.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  

The Board notes that, pursuant to his request in his substantive appeal, the Veteran was scheduled for a Board hearing in July 2012.  However, the Veteran failed to report as scheduled.  As such,  the Veteran's hearing request is deemed withdrawn and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e). 


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for schizophrenia in May 1973.  In a January 1974 letter, the RO informed him that no further action would be taken on his claim until he was able to report for an examination.  

2.  The Veteran did not respond to the 1974 letter, so his initial claim was abandoned. 

3.  The Veteran filed a claim for service connection for schizophrenia, which was received by the RO on September 20, 2000.


4. There is no communication of record after the 1973 abandoned claim but prior to the September 20, 2000 claim that could reasonably be construed as a formal or informal claim for entitlement to VA compensation benefits for a psychiatric disability. 


CONCLUSION OF LAW

The legal criteria are not met for an effective date prior to September 20, 2000 for the grant of service connection for schizophrenia, paranoid type.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.158, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in April 2001, June 2006, and April 2007, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's initial claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the June 2006 and April 2007 letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claim.  The Veteran has been examined by VA in connection with the service connection claim, and a medical examination is not needed to decide the effective date claim now before the Board.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria
 
The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2012).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  Where a prior claim has been abandoned, the Veteran must file a new claim, and the effective date of service connection will not be earlier than the date  of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.158; 3.400(b).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim must identify the benefit sought.  See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered by the VA, a specific claim in the form prescribed by the Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed with the VA, formal or informal, must be in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

The Veteran's service in the military ended on February 1, 1973.  The Veteran filed a claim for service connection of a psychiatric disability, received by the RO on May 15, 1973.  VA examination was scheduled in December 1973, but the Veteran did not report.  In January 1974, the RO informed him that no further action would be taken on his claim until he was able to report for an examination.  No reply was received from the Veteran. 

No further correspondence was received from the Veteran until 1990 when he requested that his claims file be transferred to another RO.  This cannot be considered a claim for benefits as the Veteran indicated no intent to apply for benefits. 

The next correspondence from the Veteran was in 1994 when he applied for nonservice-connected pension benefits by submitting a net worth and income statement.  On that form he indicated that he had been treated in August 1994 at a VA medical facility for his nerves.  Although a claim for pension could also be considered as a claim for compensation, there is absolutely no indication on this form that the Veteran intended to file for benefits for his psychiatric disability or that he believed his psychiatric disability was related to his military service.  Merely noting current treatment for a condition is not tantamount to filing a claim. 

In connection with the pension claim, the RO obtained September 1994 VA records which showed hospitalization for atypical psychosis, among other conditions.  The report noted the Veteran had a long history of psychiatric problems with multiple hospital admissions.  There is absolutely no indication in the hospitalization records that the Veteran intended to file for VA benefits for his psychiatric disability or that he believed his psychiatric disability was related to his military service.  Although a "long history" is noted, this cannot reasonably be construed as somehow dating back to his military service which had ended 20 years earlier.  Again, merely undergoing treatment for a condition is not tantamount to filing a claim. 

No further correspondence was received from the Veteran until the claim for service connection for schizophrenia on September 20, 2000.  A February 2009 rating decision granted service connection for chronic schizophrenia, paranoid type, and assigned a 100 percent disability rating, effective September 20, 2000.

Because the Veteran failed to respond to the 1974 letter asking for his willingness to report for an examination, the 1973 claim is considered abandoned.  In cases where a prior claim has been abandoned, the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.158;3.400(b).  Therefore, the 1973 claim cannot be the basis for an effective date earlier than September 20, 2000.  

The Board acknowledges that the Veteran wants a much earlier effective date, indeed retroactive to 1973.  He states that since he has been treated for the condition since service, the effective date should be earlier.  However, because he did not report for VA examination nor indicate a willingness to do so in connection with his 1973 claim, as discussed above, that claim is abandoned.  Regardless of what treatment he received between service and his September 2000 claim, the effective date is date entitlement arose or date of claim, whichever is later.  Here, the date of the 2000 claim is the later.  As discussed above, all documents received prior to 2000 have been reviewed to see if they meet the criteria for an informal claim, but they do not. 

So, for these reasons, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to an earlier effective date for service connection of his schizophrenia.  Therefore, his claim must be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an effective date prior to September 20, 2000 for the grant of service connection for chronic schizophrenia, paranoid type is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


